Citation Nr: 0929155	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder including bipolar disorder.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1984. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and July 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has a current disability associated with a 
cervical spine injury.

2.  The preponderance of the evidence fails to establish that 
the Veteran suffers from PTSD as a result of a verified or 
corroborated stressor which occurred during service.

3.  An acquired psychiatric disorder, including bipolar 
disorder, was not shown in service or for many years 
thereafter, and there is no competent and probative opinion 
suggesting a link between a psychiatric disorder and service. 

4.  A back condition was not shown in service or for many 
years thereafter, and there is no competent and probative 
opinion suggesting a link between a psychiatric disorder and 
service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
residuals of a cervical spine injury are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The criteria for establishing service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

3.  The criteria for establishing service connection for an 
acquired psychiatric disorder including bipolar disorder are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

4.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in July 2005, December 2005 and January 2006 
letters, issued prior to the decisions on appeal, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The Board additionally notes that 
the July 2005 letter included notice pursuant to 38 C.F.R. § 
3.304(f)(3) concerning evidence pertaining to personal 
assault stressor verification.  Letters advising the Veteran 
of the evidence needed to establish a disability rating and 
effective date were issued in March and May 2006.  The claim 
was last readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records and examination 
reports, Social Security records, and statements from the 
Veteran.

The Board acknowledges that the Veteran has not been afforded 
a VA examination to determine whether her claimed bipolar 
disorder, PTSD, and back condition are related to service.  
In the present case, the Veteran does have current 
disabilities, but there is no credible evidence establishing 
that an event, injury, or disease occurred in service 
pertaining to these conditions.  Under these circumstances, 
there is no duty to provide a medical examination or obtain a 
medical opinion. 38 C.F.R. § 3.159(c); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Residuals of a Neck Injury

The Board initially notes that the Veteran was treated for a 
cervical spine injury during July 1982.  She hit the side of 
the plane/door during exit.  The Veteran was assessed 
immediately with an abrasion, muscle spasm and contusion.  
Following consultation, she was diagnosed with a 
paravertebral cervical spine sprain resulting in.  X-rays 
were negative for fracture, she had full range of motion and 
there were no neurological deficits.  There were no 
additional complaints of pain or symptoms reported.

The Veteran's post-service medical treatment records do not 
contain complaints concerning or treatment for a cervical 
spine condition.  The Board notes that the Veteran has 
received extensive treatment for orthopedic problems to 
include her lumbar spine, but has not pursued treatment for 
her cervical spine.  Additionally, the Board notes that the 
only mention of her in-service cervical spine injury is 
contained in a March 1996 VA evaluation for vocational 
purposes.  The Veteran indicated to the interviewer that she 
had an injury during service when she had injured her neck in 
the process of exiting an airplane.  When the interviewer 
questioned her regarding residuals from this injury, the 
Veteran stated that she had none.  The Veteran further 
indicated that she had contemplated filing for service 
connection but she indicated that she would not pursue 
service connection for this condition.

To summarize, there is no evidence showing current disability 
or diagnosis of the Veteran's claimed condition.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Thus, the Veteran's claim for entitlement to service 
connection for residuals of a cervical spine injury must be 
denied.  

PTSD

The Veteran contended in her July 2006 stressor statement 
that between May 1980 and October 1984 while stationed at 
Fort Bragg, she was sexually assaulted by three men after 
being given a date rape drug.  The Veteran additionally 
indicated that she did not report this incident or tell 
anyone contemporaneous to the sexual assault.  During October 
2006, the Veteran submitted a letter indicating that she had 
been raped during December 1980 with a subsequent missed 
abortion.  She additionally indicated that she had an 
emotional breakdown at that time due to the fact that she did 
not believe in abortion.  The Veteran submitted copies of her 
service treatment records to support her claim.  

The Board additionally notes that in July 2006, she indicated 
an approximately four year time period during which the 
alleged rape might have occurred.  A few months later, after 
review of her service treatment records, the Veteran narrowed 
her time period to one month, December 1980.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
a veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

Concerning the Veteran's service personnel records, the 
Veteran served from October 1979 to October 1984.  The 
Veteran received a good conduct medal for the period between 
October 1979 and October 1982.  Concerning assignments, the 
Veteran consistently served at Fort Bragg in administrative 
functions subsequent to initial training at Fort Jackson and 
Fort Benning.  The Board notes that the Veteran was assigned 
to Supreme Headquarters Allied Powers Europe (SHAPE) 
headquarters in Belgium during June 1984.  However, a June 
1984 order indicates that the Veteran's permanent change of 
station (PCS) orders had been rescinded and that she would 
continue to serve with her former unit at Fort Bragg.  There 
is no information concerning why the Veteran did not embark 
on her overseas tour.  The Veteran's personnel file indicates 
that during August 1984, the Veteran was late to morning 
formation.  She indicated that she was oversleeping due to 
medication.  On August 13, 1984, the Veteran was reported as 
absent without leave (AWOL).  She returned to her unit on 
September 12, 1984.  She was subsequently voluntarily 
discharged; however, a bar to reenlistment was provided. 

The Board initially notes that the Veteran's service 
treatment records are devoid of mention of mental health 
symptoms or diagnoses.  However, the Veteran had diagnoses of 
both vaginitis and urinary tract infections many times 
throughout her active service.  Also, the Veteran had a 
dilation and curettage (D&C) because of a missed abortion 
during May 1981.  The Veteran subsequently became pregnant 
and had a child during March 1982, which coincided with the 
probable due date indicated in her service treatment records.  
During January 1983, the Veteran had a bilateral tubal 
litigation after the birth of her second child.  

Turning to the Veteran's current VA medical treatment, the 
Board notes that during March and April 2005 while 
hospitalized for drug addiction, the Veteran reported that 
she had been raped while in the military but she denied 
flashbacks to this event.  The Veteran also reported that she 
had her first nervous breakdown while in the military.  
Concerning her social history, the Veteran was addicted to 
crack cocaine and had been a prostitute to support her habit 
subsequent to discharge from the military.  The Veteran also 
indicated that she was sexually and physically abused as a 
young child and that most of her problems began prior to her 
active military service.  The Veteran was given an Axis I 
diagnosis of PTSD, secondary to sexual military trauma and 
childhood molestation as well as cocaine dependence, history 
of alcohol dependence, and dysthymia.  An Axis II diagnosis 
of past diagnosis of personality disorder not otherwise 
specified with cluster B traits was additionally indicated.  
Additional VA treatment records since this hospitalization 
reflect similar contentions by the Veteran and an ongoing 
diagnosis of PTSD.

However, the Board notes that VA treatment notes prior to the 
Veteran's claim for PTSD as a result of in-service sexual 
assault indicate a different etiology for the Veteran's 
mental health problems.  In mental health treatment dating 
from 1996 to 2000, the Veteran consistently indicated that 
she had a nervous breakdown in-service due to the father of 
her children leaving her and she subsequently went AWOL.  She 
also consistently indicated that she had been raped as a 
young child by a cousin.  To sum up, the Veteran reported 
sexual abuse on many occasions prior to her claim for 
benefits for PTSD during June 2005, but she reported on a 
consistent basis that the sexual abuse did not occur during 
her active military service.  

Concerning the Veteran's missed abortion in service and 
subsequent pregnancies, which she recently has indicated the 
missed abortion was a result of the alleged rape, in VA 
records from 1996 to 2000 the Veteran attributes these 
pregnancies to the relationship with the boyfriend who 
subsequently left her.  The Veteran also alleged that the 
boyfriend abused their two small children and they were 
placed with her family for the duration of their childhoods 
as a result.  The Board additionally notes that the Veteran's 
service record was good during the time period which she now 
identifies the in-service sexual assault happened.  In fact, 
the Veteran received a good conduct medal for this time 
period.  In this regard, the Board notes that the Veteran was 
disciplined and went AWOL during the time period she 
indicates her boyfriend left her; not subsequent to the 1981 
missed abortion.  The Board additionally notes that the 
Veteran became pregnant immediately after the May 1981 D&C 
procedure for the missed abortion; having 
a child at full term the following March.  

In light of the evidence of record, the Board finds the 
Veteran's statements as to her stressor are not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  The 
Veteran has consistently maintained prior to the filing of 
her claim for service connection for PTSD that she was 
sexually abused as a child with no indication of abuse in-
service.  Further, she only alleged that a sexual assault 
occurred contemporaneous to the filing of a claim for 
benefits.  Additionally, service personnel records are silent 
for any disciplinary problems or other indications of 
personnel trauma during the time period the Veteran has now 
alleged the sexual assault occurred.  

Although the Veteran has submitted a diagnosis of PTSD in the 
context of treatment at the VA, this diagnosis must be 
connected to a verified in-service traumatic event in order 
to be service connected.  There has been no such verification 
of a stressor in this case and, in fact, her report of 
stressors is unreliable.  As the Veteran's claim is not 
substantiated by credible supporting evidence that the 
claimed in-service stressor occurred, the criteria for a 
grant of service connection are not met, and the claim for 
service connection for PTSD must be denied.  

Bipolar Disorder

The Veteran contends that she has bipolar disorder which 
originated during active service.  Her allegations include 
that she was sexually assaulted during service which caused 
her mental problems and also that she had a nervous breakdown 
after her boyfriend left her and her children were taken from 
her.  The Board 
notes initially that the Veteran was not treated for any 
mental problems or symptomatology in service.  

The Board notes that an August 2006 VA medical treatment 
record indicates that the Veteran had bipolar disorder, PTSD, 
and a personality disorder, as well as substance abuse and 
dependence.  An April 2005 treatment note additionally 
indicates the Veteran had acute psychosis as well as suicidal 
ideation and depression.  Other records reflect diagnoses of 
dysthymia, mood disorder and possible generalized anxiety 
disorder. However, the Board notes that extensive VA 
treatment records for the Veteran's various mental health 
conditions do not indicate an etiology for her psychiatric 
disorder other than PTSD.  Additionally, the Board notes that 
the Veteran did not receive mental health treatment during 
service and there is no indication, nor has she alleged, that 
she received mental health treatment for many years after 
service to include a psychosis.  As noted above, her 
contention regarding an assault in service has been found not 
to be credible. 

To summarize, there is no credible evidence of a psychiatric 
disorder in service or for many years thereafter, and no 
probative evidence which indicates a relationship between the 
Veteran's bipolar disorder or other acquired psychiatric 
disorder and her active service.  Therefore, the 
preponderance of the evidence is against a finding that the 
Veteran's psychiatric disorder is related to her active 
service and service connection must be denied.

The Board acknowledges that the Veteran is competent to 
testify about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose a mental health disorder or render an opinion as to 
the cause or etiology of any current disorder because such 
requires medical expertise which she does not possess.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Thus, her 
contentions as to the etiology of her psychiatric disorder 
are not competent medical evidence. 

Lower Back Condition

The Veteran contends that her lumbar spine condition resulted 
from a July 1982 injury when jumping out of a plane.

The Board notes initially that the Veteran was not treated 
for any lower back problems or symptomatology in service 
which resulted from strain or injury.  However, the Board 
notes that the Veteran complained of lower back and flank 
pain during May 1983; the diagnosis was a tubular infection.  
The Board additionally notes that the report of the July 1982 
in-service injury details complaints concerning the Veteran's 
cervical spine with no indication of injury to the Veteran's 
lumbar spine.  

VA medical records indicate that the Veteran complained of 
back pain during December 2005.  She additionally admitted 
that she had no history of heavy lifting or low back strain 
but did injure her lower back during an automobile accident.  
An MRI performed that same month indicated congenital spinal 
stenosis and a bulge of the annulus at the L5-S1 level.  

The Board notes that additional records indicate complaints 
of lower back pain and treatment for such condition; however, 
there is no indication of an etiology for the Veteran's 
condition with the exception of her statement during December 
2005.

To summarize, there is no objective evidence relating the 
Veteran's current lower back disability with her active 
service.  In fact, the Veteran contended during December 2005 
treatment for her lower back that such condition was due to 
an automobile accident.  The Board additionally notes that 
the Veteran's one in-service complaint of lower back pain was 
attributed to a gynecological problem rather than the 
musculoskeletal problem with which she is currently 
diagnosed.  Thus, the preponderance of the evidence is 
against a finding that the Veteran's current back disorder is 
related to her active military service.  

As noted above, while the Veteran is competent to described 
symptoms she experienced, she is not competent to diagnose a 
back condition or render an opinion as to the cause or 
etiology of any current disorder because such matter requires 
medical expertise which she does not possess.  See Espiritu, 
supra; see also Jandreau, supra.  The Board cannot, 
therefore, accept her contentions concerning her lower back 
disability being related to service as competent medical 
evidence. 

In reaching the conclusions with respect to all issues, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for a back condition is 
denied.




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


